     Case 2:13-cv-00271-APG-VCF Document 142 Filed 07/28/20 Page 1 of 2



 1    ANGELA H. DOWS, ESQ.
      Nevada Bar No. 10339
 2    adows@crdslaw.com
      CORY READE DOWS & SHAFER
 3    1333 North Buffalo Drive, Suite 210
      Las Vegas, Nevada 89128
 4    Telephone: (702) 794-4411
      Facsimile: (702) 794-4421
 5    Pro Bono Counsel Referred
      via the Legal Aid Center of Southern Nevada
      for Plaintiff HYRUM JOSEPH WEST
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
                                                     ***
10

11    HYRUM JOSEPH WEST,                                   )
                                                           ) 2:13-cv-00271-APG-VCF
12                                Plaintiff,               )
                                                           )
13    v.                                                   )
                                                           ) JOINT NOTICE OF SETTLEMENT
14    NYE COUNTY, et al.,                                  )
15                                                         )
                                  Defendants.              )
16                                                         )

17           PLEASE TAKE NOTICE that Plaintiff HYRUM JOSEPH WEST, by and through
18    counsel Angela H. Dows, Esq., of the law firm of Cory Reade Dows & Shafer, and Defendant
19
      NYE COUNTY, by and through counsel Brian R. Hardy, Esq. of the law firm of Marquis
20
      Aurbach Coffing, have reached an agreement to settle the matter as full and final settlement of
21
      any and all claims.
22

23           The parties expect to present this Court with a Stipulation and Order for Dismissal of all

24    claims once a formal settlement agreement is executed by all parties and all settlement terms are

25    complied with pursuant to said settlement agreement.
26
             The parties anticipate that the circulation of the settlement paperwork and completion of
27
      the settlement terms will be completed within sixty (60) days.
28
     Case 2:13-cv-00271-APG-VCF Document 142 Filed 07/28/20 Page 2 of 2


             The parties further provide notice that the Settlement Conference, currently set for
 1

 2    August 6, 2020, at 10:00 a.m., may be vacated in light of the parties’ settlement.

 3           DATED this 28th day of July, 2020.

 4   CORY READE DOWS & SHAFER                              MARQUIS AURBACH COFFING
     By: /s/ Angela H. Dows                                By: /s/ Brian R. Hardy
 5   ANGELA H. DOWS, ESQ.                                  BRIAN R. HARDY, ESQ.
 6   1333 North Buffalo Drive, Suite 210                   1001 Park Run Drive
     Las Vegas, Nevada 89128                               Las Vegas, Nevada 89145
 7   Pro Bono Counsel Referred                             Counsel for Defendant NYE COUNTY
     via the Legal Aid Center of Southern Nevada
 8   for Plaintiff HYRUM JOSEPH WEST

 9

10

11

12
                      IT IS HEREBY ORDERED that the settlement conference scheduled for
13                    August 6, 2020, is VACATED.
14
                      IT IS FURTHER ORDERED that the parties must file a proposed
15                    stipulation and order for dismissal on or before September 28, 2020.

16

17                                                IT IS SO ORDERED.

18

19                                                ___________________________________
                                                  Cam Ferenbach
20                                                United States Magistrate Judge

21
                                                             7/29/2020
22                                                Dated:_____________________________

23

24

25

26
27

28

                                                       2
